BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                            352 Rutland Road #1
Joshua Tarrant-Windt, Associate (Admitted in NY)                       Brooklyn, NY 11225
                                                                       Phone: (212) 248-7906
                                                                       Fax: (212) 248-7908




                                                   Plaintiff's request is untimely per Individual Rule I.B.2, but is
       July 13, 2021                               nevertheless GRANTED. Plaintiff shall file a proposed Order
                                                   to Show Cause for default judgment as to Defendant Surplus
       Via ECF                                     Freight, Inc., and related papers by July 21, 2021.
       Honorable Lorna G. Schofield, U.S.D.J.
       Southern District of New York          Dated: July 14, 2021
       500 Pearl Street                              New York, New York
       New York, NY 10007

       Re:     Morrison v. Barclays Bank, et al.
               SDNY Case No. 21-CV-3612 (LGS)

       Dear Judge Schofield:

       My office represents the plaintiff, James Morrison, in the above-referenced case.

       I am writing to request a one-week extension of tomorrow’s deadline to file an order
       to show cause for a default judgment against Defendant Surplus Freight, Inc. I am
       making this request for two reasons: first, I had to deal with a personal emergency
       last week and second, because I need additional time to coordinate with my client,
       who is legally blind and elderly. This is Plaintiff’s first request for such an
       extension. Counsel for Defendant Barclays Bank has consented.

       Respectfully,

       /s/ Brian L. Bromberg
       Brian L. Bromberg

       cc:     All Counsel of Record (Via ECF)
               Surplus Freight, Inc. (Via First Class Mail)
